
	

115 S1988 IS: Streamlining Permitting to Enable Efficient Deployment of Broadband Infrastructure Act of 2017
U.S. Senate
2017-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1988
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2017
			Mr. Wicker (for himself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To streamline broadband infrastructure permitting on established public rights-of-way, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Streamlining Permitting to Enable Efficient Deployment of Broadband Infrastructure Act of 2017 or the SPEED Act.
 2.DefinitionsIn this Act— (1)the term antenna means communications equipment that transmits or receives electromagnetic radio frequency signals used in the provision of wireless services;
 (2)the term appropriate committees of Congress means— (A)the Committee on Commerce, Science, and Transportation of the Senate;
 (B)the Committee on Energy and Natural Resources of the Senate; (C)the Committee on Energy and Commerce of the House of Representatives; and
 (D)the Committee on Natural Resources of the House of Representatives; (3)the term Commission means the Federal Communications Commission;
 (4)the term communications facility installation includes— (A)any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the licensed or permitted unlicensed wireless or wireline transmission of writings, signs, signals, data, images, pictures, and sounds of all kinds; and
 (B)any antenna or apparatus that— (i)is designed for the purpose of emitting or receiving radio frequency;
 (ii)(I)is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Commission; or
 (II)is using duly authorized devices that do not require individual licenses; and (iii)is added to a tower, building, support pole, or other structure;
 (5)the term covered easement means an easement, right-of-way, or lease to, in, over, or on a building or other property owned by the Federal Government, excluding tribal land held in trust by the Federal Government (unless the tribal government of such land requests that the Commission not exclude the land for purposes of this definition), for the right to install, construct, modify, or maintain a communications facility installation;
 (6)the term public right-of-way— (A)means—
 (i)the area on, below, or above a public roadway, highway, street, sidewalk, alley, or similar property; and
 (ii)any land immediately adjacent to and contiguous with property described in clause (i) that is within the right-of-way grant; and
 (B)does not include a Federal interstate highway; (7)the term small wireless facility means a wireless service facility that meets the size limitation, and any other applicable requirement, established by the Commission;
 (8)the term Streamlining Federal Siting Working Group or Working Group means the Streamlining Federal Siting Working Group of the Broadband Deployment Advisory Committee;
 (9)the term support pole means an upright pole or structure used or capable of being used to support a wireless service facility;
 (10)the term utility facility means any privately, publicly, or cooperatively owned line, facility, or system for producing, transmitting, or distributing power, electricity, light, heat, gas, oil, crude products, water, steam, waste, storm water not connected with highway drainage, or any other similar commodity, including any fire or police signal system or street lighting system, that directly or indirectly serves the public;
 (11)the term wireless service means the transmission by radio communication of voice, video, or data communications services, including Internet Protocol or any successor protocol-enabled services, or any combination of those services, whether provided on a licensed or permitted unlicensed basis; and
 (12)the term wireless service facility means a facility for the provision of wireless service. 3.Exemption from review for certain communications facility installationsNo review shall be required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or division A of subtitle III of title 54, United States Code, as a condition of granting a covered easement for a communications facility installation if a covered easement has been granted for another communications facility installation or a utility facility with respect to the same building or other property owned by the Federal Government.
		4.Regulatory treatment of certain wireless facilities
 (a)Exclusion of small cells from reviewNotwithstanding any provision of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or division A of subtitle III of title 54, United States Code, the Commission shall not be required to perform, and may not require any entity regulated by the Commission to perform, any review under that Act or division as a condition of permitting the placement and installation of a small wireless facility if the new small wireless facility—
 (1)(A)will be located within a public right-of-way; and (B)is not higher than, or not substantially higher than (as that term is defined by the Commission), any existing structure in the public right of way; or
 (2)is— (A)a replacement for an existing small wireless facility; and
 (B)the same as, or substantially similar to (as that term is defined by the Commission), the small wireless facility that the new small wireless facility is replacing.
 (b)Exclusion of wireless service facilities in public rights-of-Way from reviewNotwithstanding any provision of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or division A of subtitle III of title 54, United States Code, the Commission shall not be required to perform, no Federal, State, or local authority shall be required to perform, and no Federal, State, or local authority may require any entity to perform, any review under that Act or division as a condition of permitting the placement and installation of a wireless service facility if—
 (1)(A)the wireless service facility will be located in an existing public right-of-way; and (B)any new ground disturbance from the installation of the wireless service facility is limited to the existing public right-of-way; and
 (2)the antenna tower or support pole— (A)is not more than 50 feet tall or 10 feet higher than any existing structure in the public right-of-way, whichever is higher; and
 (B)does not have guy wires. (c)Savings clauseNothing in this section shall be construed to affect—
 (1)the obligation of the Commission to evaluate radiofrequency exposure under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (2)except as explicitly provided in this section, the obligation of any provider of wireless service to comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or division A of subtitle III of title 54, United States Code; or
 (3)the authority of a State or local government to apply and enforce the zoning and other land use regulations of the State or local government to the extent consistent with this section and sections 253, 332(c)(7), and 621 of the Communications Act of 1934 (47 U.S.C. 253, 332(c)(7), and 541).
 5.GAO report on Federal delays in siting telecommunications equipment on Federal landNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study, and submit a report to the appropriate committees of Congress, that includes—
 (1)an analysis of the challenges to and administrative delays in efficiently siting communications facility installations on Federal land, including whether, in order to increase the efficiency of such siting, it is necessary to develop—
 (A)standard procedures for communications facility installation siting, including a standard duration of leases and easements;
 (B)methods that Federal agencies may use to identify and report on coverage gaps and deficiencies in communications facility installation siting; and
 (C)procedures for creating and maintaining a publicly accessible inventory of space that can be used to attach or install communications facility installations; and
 (2)recommendations, if any, for how Congress and the Commission can address the challenges and reduce the administrative delays identified under paragraph (1).
			6.Streamlining Federal Siting Working Group report
 (a)In generalNot later than 60 days after the date of enactment of this Act, the Streamlining Federal Siting Working Group shall submit a report to the appropriate committees of Congress that contains an analysis of the challenges to and administrative delays in efficiently siting communications facility installations on Federal land, including whether, in order to increase the efficiency of such siting, it is necessary to develop—
 (1)standard procedures for communications facility installation siting, including a standard duration of leases and easements;
 (2)methods that Federal agencies may use to identify and report on coverage gaps and deficiencies in communications facility installation siting; and
 (3)procedures for creating and maintaining a publicly accessible inventory of space that can be used to attach or install communications facility installations.
 (b)Final reportNot later than 120 days after the date of enactment of this Act, the Working Group shall submit a report to the appropriate committees of Congress on the final findings and recommendations of the Working Group described in subsection (a).
